I unqualifiedly concur in the order entered herein denying the petition of Leo Bailey to apply to the lower court for writ of error coram nobis. I am constrained to say, however, that while the record fails to disclose any facts or circumstances requiring a reversal of the judgment for a new trial or a reversal of the judgment with directions for modification of the judgment and sentence under the provisions of Section 310, Fla. Criminal Procedure Act, there appear in the record *Page 821 
matters which should properly appeal to the consideration of the board of pardons for clemency and upon which the jury might well have based a recommendation for mercy.
I, therefore, respectfully commend the petitioner to the tender mercy of the board of pardons for the consideration of the petition for commutation from death to life imprisonment.
I base my recommendation in this regard not only on the original record as it appears in this Court but also on exhibits which are attached to and made a part of the petition for leave to apply to the lower court for writ of error coram nobis.
CHAPMAN, C. J., concurs.